Opinion issued May 18, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00427-CV 




IN RE BP PRODUCTS NORTH AMERICA INC., Relator




Original Proceeding on Petition for Writ of Mandamus 




CORRECTED MEMORANDUM OPINION
 
 
 
 
 
          Relator BP Products North America, Inc., has filed a petition for a writ of
mandamus asking this Court to direct respondent
 to vacate her order of May 8, 2006
compelling the production of certain documents for in camera inspection.
          We deny the petition for writ of mandamus. 
PER CURIAM
          Panel consists of Justices Nuchia, Alcala, and Higley.